Citation Nr: 1122416	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-49 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut
	

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as  due to exposure to herbicides.

2.  Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus, Type II.  

3.  Entitlement to service connection for a foot disorder, to include as secondary to diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  The Veteran's military service aboard the USS Enterprise and the USS Ranger did not include actual duty or visitation in the Republic of Vietnam (RVN); the record does not contain credible evidence that the Veteran's ship was present in the inland waterways of Vietnam or that he personally set foot on the land mass of the Republic of Vietnam; thus, he is not presumed to have been exposed to herbicides, to include Agent Orange.

2.  The preponderance of the probative, competent, and credible evidence shows that the Veteran's diabetes mellitus, Type II, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The Veteran's eye disorder is not directly related to service, nor is it secondary to a service-connected disorder.

4.  The Veteran's foot disorder is not directly related to service, not is it secondary to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for diabetes mellitus, Type II, including as due to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for a grant of service connection for an eye disorder, including as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for a grant of service connection for a foot disorder, including as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in February 2009 and May 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  
Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claims

The Veteran contends that he is entitled to service connection for diabetes mellitus, Type II, as well as a foot disorder and eye disorder secondary to his diabetes.  


The Veteran does not contend, and the evidence does not suggest, that he was physically present on the landmass of Vietnam, nor that he exposed to herbicides in any other capacity during his period of service.  Instead, the Veteran reports that his assigned vessels operated off the coast of Vietnam, which exposed him to herbicides to the extent that such presumptive exposure is otherwise warranted for those veterans with confirmed in-country service.  Alternatively, he argues that  even if such exposure cannot be found, he nonetheless worked as an avionics technician, which in turn exposed him to herbicide residue which he removed from returning aircraft.  

The Board has carefully considered the Veteran's contentions, but finds them to be without merit.  The Veteran's claimed exposure to herbicides is not presumed by law; actual off-shore exposure to herbicides is not substantiated, and diabetes mellitus is not otherwise related to service, nor was it diagnosed within one year of service.  Because the Veteran's diabetes cannot be service-connected, he is not entitled to service connection for his secondary eye and foot disorders.  Therefore, the Veteran's claims are denied.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.



In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran who had active service in the RVN during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the RVN. 38 C.F.R. § 3.307(a)(6)(iii).  As an aside, while the Veteran argues that the text of the cited regulation includes him in the category of those presumptively exposed to herbicides, the regulation is clear that such service includes only those with service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the RVN.  As noted, the Veteran does not contend nor does the evidence show that he had land-body duty or visitation in RVN.  

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e). VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the RVN during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003).


The Veteran served off the coast of Vietnam aboard the aircraft carriers USS Enterprise and the USS Ranger.  He reports that he was assigned to corrosion control of the aircraft and was responsible for sand-blasting the aircraft that had been exposed to herbicides as they flew over Vietnam.  He argues that his contact with these aircraft exposed him to herbicides.  

In a November 2007 response to a request for information, the RO determined that the Veteran was attached to a Navy unit that could have been assigned to ship or shore; however the Veteran's service records provide no conclusive proof that the Veteran was physically in-country.  (See November 2007 response to VA's inquiry regarding the Veteran's service dates in the RVN).

A memorandum from the United States Joint Service Records Research Center (JSRRC) states that the JSRRC has found no evidence that indicates that Navy ships transported tactical herbicides or that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to herbicides while serving aboard a Navy ship during the Vietnam era.   Furthermore, the Veteran's DD Form 214 shows no evidence that he ever physically set foot in the RVN -specifically while the Veteran is in receipt of several awards indicating Vietnam support service, these awards are also given to those individuals who participated in support activities outside the territorial limits of Vietnam. 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii) (2010); see also Haas v. Peake, 525 F.3d 1168, 1195 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").

Absent qualifying service in Vietnam, and absent corroborating evidence of exposure to herbicides off shore, the Board finds that there is no basis for presumptive service connection due to herbicide exposure. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). Accordingly, the presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the RVN. 38 C.F.R. § 3.307(a)(6)(iii).

Post-service treatment records associated with the claims folder show that the Veteran was diagnosed with diabetes mellitus, Type II, in 1993.  The record, however, does not show that the Veteran's service involved duty or visitation in the RVN. See 38 C.F.R. § 3.307(a)(6)(iii); Haas.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As to his allegation of having been exposed to herbicides during the process of cleaning aircraft, he has submitted no competent evidence to support this contention; there is no such supportive evidence of record; nor is the Board aware of any source of such information which would show (1) the nature of the exposure; (2) the dates of the exposure; (3) the extent of such exposure, nor; (4) the effects of such exposure even if it was confirmed.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim  . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  Any further consideration of such a contention amounts to an exercise in speculation which is not a appropriate consideration of the benefit-of-the-doubt doctrine.  38 C.F.R. § 3.102.

The evidence clearly shows that the Veteran currently has diabetes mellitus, Type II. However, the Board finds that the preponderance of the competent, probative, and credible evidence of record does not show that diabetes mellitus, type 2, was incurred or aggravated during service.





Service treatment records contain no complaints, diagnoses, or treatment for diabetes mellitus.  The December 1971 service discharge examination report reflects that the Veteran's endocrine system was evaluated as "normal." The earliest diagnosis of diabetes mellitus, type 2, was in 1993, 22 years after the Veteran was discharged.  Thus, diabetes mellitus did not manifest within one year of the Veteran's separation from service and service connection on a presumptive basis is not warranted.  Finally, no physician, private or VA, has attributed the Veteran's currently diagnosed diabetes mellitus, type 2, to an incident of service origin, to include exposure to Agent Orange. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran argues that he does not have any of the medically stated risk factors for diabetes mellitus, Type II.  Finally, the Veteran alleges that a neurofibroma that he developed during service is proof that he was exposed to herbicides.  The Board finds the Veteran's statements to be facially credible; however, the Veteran does not possess the necessary medical knowledge and training for the Board to find his statements to be competent medical evidence.  The question of etiology of a systemic disorder such as diabetes is quintessentially a medical issue and there is no competent medical opinion suggesting that the Veteran's disorder was caused by any incident of service, apart from the unfounded presumption of herbicidal exposure. 

Although the Veteran has a current diagnosis of diabetes mellitus, Type II, there is no competent evidence showing that the disability was incurred in service; there is no confirmed service in the RVN or confirmed exposure to an herbicide agent to warrant a presumption of service connection; and no nexus has been established between the Veteran's current disability and his military service such that any of the prongs established in Jandreau are met. Therefore, the Board concludes the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, Type II is etiologically related to his period of military service. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Furthermore, as the Veteran's eye and foot disorders are claimed as secondary to his diabetes, as service connection for his diabetes mellitus, Type II is not warranted, service connection may not be granted on secondary basis for those disorders.  




ORDER

Service connection for diabetes mellitus, Type II, to include as to due exposure to herbicides is denied.

Service connection for an eye disorder, to include as secondary to diabetes mellitus, Type II, is denied.  

Service connection for a foot disorder, to include as secondary to diabetes mellitus, Type II, is denied.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


